    Case 3:21-cv-00065 Document 108 Filed on 08/25/21 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


 STATE OF TEXAS, et al.,

                      Plaintiffs,

        v.
                                               No. 3:21-cv-00065
 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United
 States, et al.,

                      Defendants.



          DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF
        TIME TO FILE REPLY IN SUPPORT OF MOTION TO DISMISS

       Defendants, the President of the United States, the Attorney General of the United

States, the Secretaries of the Departments of State, Homeland Security, the Interior,

Energy, Agriculture, and Transportation, the Administrator of the Environmental

Protection Agency, the Commanding General of the U.S. Army Corps of Engineers, the

Acting Chairman of the Advisory Council on Historic Preservation, and the United States

of America, respectfully request a three-week extension of time, from August 30, 2021, to

September 20, 2021, to file their reply in support of their motion to dismiss.   In support

of this motion, Defendants state as follows:

       1.     This suit is brought by 23 States seeking to challenge President Biden’s

decision to revoke the cross-border permit for the Keystone XL Pipeline issued by

President Trump.     Plaintiffs assert that the revocation violates separation-of-powers
     Case 3:21-cv-00065 Document 108 Filed on 08/25/21 in TXSD Page 2 of 4




principles and that Defendants’ purported implementation of the revocation violates the

Administrative Procedure Act (“APA”).

       2.       On July 12, 2021, Defendants moved to dismiss Plaintiffs’ First Amended

Complaint.      ECF No. 98.

       3.       On August 23, 2021, Plaintiffs filed their response in opposition to

Defendants’ motion.        ECF No. 107. Plaintiffs’ response is 60 pages and includes three

declarations.    See id.

       4.       Defendants’ reply in support of their motion to dismiss is currently due on or

before August 30, 2021.         Given the length of Plaintiffs’ response, the number and

complexity of the issues before the Court, as well as the previously scheduled vacation of

undersigned counsel, Defendants respectfully request a three-week extension of time from

August 30, 2021, to September 20, 2021, to file their reply in support of their motion to

dismiss.    Defendants submit that no party will be prejudiced by the relief sought in this

motion.

       5.       Pursuant to Local Rule 7.1 and Rule of Practice 5(d), the undersigned counsel

certifies that she conferred by email with counsel for Plaintiffs on August 24, 2021,

regarding the relief sought in this motion.        Counsel for Plaintiffs indicated that they

consent to the relief requested in this motion.

       WHEREFORE, Defendants respectfully request that the Court extend their time to

file their reply in support of their motion to dismiss to September 20, 2021.


                                               2
    Case 3:21-cv-00065 Document 108 Filed on 08/25/21 in TXSD Page 3 of 4




Dated:     August 25, 2021                     Respectfully submitted

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director
                                                  Federal Programs Branch

                                                  /s/Jean Lin
                                                  JEAN LIN, Attorney in Charge
                                                  Special Litigation Counsel
                                                  NY Bar 4074530, admitted pro hac vice
                                                  STUART J. ROBINSON
                                                  KEVIN M. SNELL
                                                  Trial Attorneys
                                                  U.S. Dept. of Justice, Civil Division
                                                  Federal Programs Branch
                                                  1100 L Street, N.W.
                                                  Washington, DC 20530
                                                  Phone: (202) 514-3716
                                                  Email: jean.lin@usdoj.gov


                           CERTIFICATE OF CONFERENCE

         Pursuant to Local Rule 7.1 and Rule of Practice 5(d), I certify that I conferred by

email with counsel for Plaintiffs on August 24, 2021, regarding the relief sought in this

motion. Counsel for Plaintiffs indicated that they consent to the relief requested in this

motion.

                                                   /s/ Jean Lin
                                                      JEAN LIN

                              CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of Defendants’ Consent Motion for

                                              3
    Case 3:21-cv-00065 Document 108 Filed on 08/25/21 in TXSD Page 4 of 4




Extension of Time to Respond to the First Amendment Complaint has been sent via first

class mail or electronic mail via ECF on August 25, 2021, to all counsel of record.

                                                /s/ Jean Lin
                                                   JEAN LIN




                                            4
